United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1575EM
                                   _____________

United States of America,               *
                                        *
                   Appellee,            *
                                        *
      v.                                *
                                        * Appeal from the United States
Jane Ellen Byrne, also known as         * District Court for the Eastern
Peaches, also known as Jane Sanchez, * District of Missouri.
also known as Jane Mills, also known as *
Janes Lehner, also known as Rose        *
Byrne,                                  * [UNPUBLISHED]
                                        *
                   Appellant.           *
                                 _____________

                            Submitted: September 22, 1998
                                Filed: September 30, 1998
                                 _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.

       A jury convicted Jane Ellen Byrne of several federal drug felonies and of using
firearms during and in relation to a drug trafficking crime in violation of 18 U.S.C. §
924(c). After Byrne’s convictions, the Supreme Court held that using a firearm within
the meaning of § 924(c) requires active employment of a firearm. See Bailey v. United
States, 516 U.S. 137, 143 (1995). Thus, although we affirmed Byrne’s drug
convictions in her direct appeal, we remanded her firearm conviction for consideration
in light of the Supreme Court’s Bailey decision. See United States v. Byrne, 83 F.3d
984, 991-92 (8th Cir. 1996). After briefing and a hearing on the issue, the district court
found the trial evidence was sufficient to support Byrne’s firearm conviction under the
Bailey standard. In her current appeal, Byrne challenges this finding. Byrne’s challenge
fails. The uncontested evidence showed Byrne had accepted the guns as collateral for
a drug debt. This constitutes active employment of a firearm under § 924(c). See
Bailey, 516 U.S. at 148; Smith v. United States, 508 U.S. 223, 228-30 (1993); United
States v. Cannon, 88 F.3d 1495, 1509 (8th Cir. 1996). Accordingly, we affirm
Byrne’s firearm conviction.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-